Edmonds, J.:

It seems to me that the excuse given for not. reviving the suit is a good reason why no further facilities should be afforded with that view. It is said that there is no personal representative of the plaintiff' in this State, but the attorney on the record hopes to be able to get one appointed, and that is all he can say— and that he can say years hence as well as now; and the grounds for asking time to revive will be just as tenable one or two years hence as they are now.
It is very plain that the action cannot be revived for the want of a personal representative of the plaintiff, and the misfortune of that ought not to fall on the defendant; and it would be productive of nothing but delay to afford any further facilities for making an attempt to revive, which it is evident would be futile.
Order to dismiss granted.